--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Bonds.com 8-K [bonds-8k_0206.htm]
 
Exhibit 10.11
 
EXECUTION COPY


EMPLOYMENT AGREEMENT


 
This EMPLOYMENT AGREEMENT (this “Agreement”) is entered into and effective as of
February 2, 2011 (the “Effective Date”), between Bonds.com Group, Inc., a
Delaware corporation (the “Company” or the “Employer”), and George O’Krepkie
(“Executive”).
 
Background
 
The Company and Executive mutually desire to enter into an agreement containing
the terms and conditions pursuant to which the Company will employ Executive
from and after the Effective Date.
 
In consideration of the mutual covenants contained herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:
 
1.           Employment.  The Company hereby employs Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the Effective Date and
ending as provided in Section 4 hereof (such period of employment hereunder
referred to herein as the “Employment Period”).
 
2.           Position and Duties.
 
(a)           Position.  During the Employment Period, Executive shall serve as
the President of the Company and shall perform the duties, responsibilities,
functions and authority customarily associated with such position, subject to
the power and authority of the Company’s Board of Directors (including any
committee thereof) (the “Board”) and the Company’s Chief Executive Officer to
direct and overrule actions of officers of the Company.  During the Employment
Period, Executive shall render such administrative, financial and other
executive and managerial services to the Company and its Subsidiaries as the
Board or the Company’s Chief Executive Officer may from time to time direct
which shall be consistent with Executives position as President.  Among other
obligations, duties, responsibilities, functions and authority, Executive shall
be primarily responsible for the recruiting, managing, and leading a sales force
to increase the transaction volume and sales revenue of the Company.
 
(b)           General Duties.  During the Employment Period, Executive shall
report to, and operate under the direction and supervision of the Company’s
Chief Executive Officer and Executive shall devote substantially all of his
business time and attention (except for permitted vacation periods and
reasonable periods of illness or other incapacity) to the business and affairs
of the Company and its Subsidiaries. Executive shall comply in all material
respects with the Company’s Insider Trading Policy and Code of Business Conduct
and Ethics.  In performing his duties and exercising his authority under this
Agreement, Executive shall support and implement the business and strategic
plans approved from time to time by the Chief Executive Officer or the Board and
shall support and cooperate with the Company’s and its Subsidiaries’ efforts to
expand their businesses and operate profitably and in conformity with the
business and strategic plans approved by the Board.  So long as Executive is
employed by the Company, Executive shall not, without the prior written consent
of the Board, perform other services for compensation.
 
3.           Compensation and Benefits.
 
(a)           Base Salary.  During the Employment Period, Executive’s initial
base salary shall be $240,000 per annum and shall be subject to increase, but
not decrease, by the Board on an annual basis commencing January 1, 2012 (as
increased from time to time, the “Base Salary”), which salary shall be payable
by the Company in regular installments in accordance with the Company’s general
payroll practices (as in effect from time to time).  Executive’s Base Salary for
any partial year will be based upon the actual number of days elapsed in such
year.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Performance Bonus.  During the Employment Period, in addition to
the Base Salary, at the end of each fiscal quarter, Executive will be entitled
to quarterly incentive bonus (a “Performance Bonus”) equal to: (i) 10% of
Qualifying Company Revenue (as defined below) in such quarter up to $50,000,000
of Qualifying Company Revenue for the fiscal year then to date, (ii) 7.5% of
Qualifying Company Revenue in such quarter from $50,000,001 to $100,000,000 of
Company Qualifying Revenue for the fiscal year then to date, and (iii) 5% of
Company Qualifying Revenue in such quarter greater than $100,000,000 for the
fiscal year then to date.  The Performance Bonus for each quarter will be
calculated by the Company and paid within 30 days after the end of such quarter
based on an estimate of Qualifying Company Revenue.  Performance Bonus payments
will be subject to adjustment based on actual Qualifying Company Revenue for the
applicable quarter determined based on the Company’s audited financial
statements for the fiscal year in which such quarter occurred or any interim
review of such quarter by the Company’s independent accountants.  Any adjustment
to a Performance Bonus payment will be made to the next quarterly payment (or
payments) following the audit or interim review; provided, however that in the
event that the last quarterly payment occurred in the final quarter of a
calendar year and Executive is entitled to additional amounts in respect of the
prior calendar quarters, then any such true-up payment to the Executive shall be
made by the subsequent March 15th.  As an example for illustrative purposes
only, if (A) during the first quarter of a fiscal year estimated Qualifying
Company Revenue in such quarter was $20,000,000, then Executive would be paid
$2,000,000 ($20,000,000 x 10%) within 30 days of the end of such quarter, (B)
during the second quarter of such fiscal year estimated Qualifying Company
Revenue in such quarter was $20,000,000 for a total of $40,000,000 of Qualifying
Company Revenue for the fiscal year then to date, then Executive would be paid
$2,000,000 ($20,000,000 x 10%) within 30 days of the end of such quarter, (C)
during the third quarter of such fiscal year estimated Qualifying Company
Revenue in such quarter was $20,000,000 for a total of $60,000,000 of Qualifying
Company Revenue for the fiscal year then to date, then Executive would be paid
$1,750,000 (($10,000,000 x 10%) + ($10,000,000 x 7.5%)) within 30 days of the
end of such quarter, (D) during the fourth quarter of such fiscal year estimated
Qualifying Company Revenue in such quarter was $45,000,000 for a total of
$105,000,000 of Qualifying Company Revenue for the fiscal year then to date,
then Executive would be paid $3,250,000 (($40,000,000 x 7.5%) + ($5,000,000 x
5%)) within 30 days of the end of such quarter.
 
(c)           Option Grant.  The Company shall grant to Executive an option to
purchase a number of shares of the Company’s common stock equal to 5% of the
Company’s issued and outstanding shares of common stock on the date of grant
(calculated assuming the exercise and conversion of warrants and other
securities exercisable or convertible for shares of common stock, including
options granted to current and former directors, executives and employees but
excluding contingently issuable performance shares).  The option will be granted
promptly upon the completion of the Company’s pending financing
transaction.  The exercise price for 50% of the option shares will be equal to
the price per share of common stock in such financing as of the final closing
thereof (the “Ordinary Priced Option Shares”), and the exercise price for the
other 50% of the option shares will be at a 50% premium to such price (the
“Premium Priced Option Shares”).  The Ordinary Priced Option Shares shall be
fully vested and exercisable on the date of grant and the Premium Priced Option
Shares shall vest quarterly in equal amounts over a period of three years from
the date of grant.  The maximum term of the options will be seven years.  The
options will otherwise be granted to Executive pursuant to two option agreements
in the form attached as Exhibit A hereto (with one such agreement for the
Ordinary Priced Option Shares and the other for the Premium Priced Option
Shares, with such distinctions as are reflected on Exhibit A) (the “Option
Agreement”).
 
(d)           Other Benefits.  In addition to (but without duplication of) the
Base Salary and any Performance Bonus payable to Executive pursuant to this
Section 3, during the Employment Period, Executive shall be entitled (i) to four
weeks of paid vacation per year and (ii) subject to applicable eligibility
requirements, to such other benefits as are approved by the Board and made
available to the senior management of the Company and its Subsidiaries.
Executive acknowledges that nothing in this Agreement obligates or requires the
Company to offer any benefit plans, policies or programs or prevents the Company
from terminating or modifying any benefit plan, policy or program that it may
from time to time offer.
 
________________________
1
Details from the Summary of Terms regarding vesting, acceleration and
termination of the options upon termination of employment and change of control
to be set forth in the Option Agreement.



 
2

--------------------------------------------------------------------------------

 
 
(e)           Expenses.  During the Employment Period, the Company shall
reimburse Executive for all reasonable out-of-pocket business expenses incurred
by Executive in the course of performing Executive’s duties and responsibilities
under this Agreement which are consistent with the Company’s policies in effect
from time to time with respect to travel, entertainment and other business
expenses, subject to the Company’s requirements with respect to reporting and
documentation of such expenses.  In addition, the Company shall promptly
reimburse, or at Executive’s election, directly pay, all the legal fees and
disbursements Executive incurs in connection with the negotiation and review of
Executive’s employment arrangements up to a maximum of $25,000.
 
4.           Term and Termination.
 
(a)           Term and Termination.  The Employment Period shall begin on the
Effective Date and shall terminate upon the earlier of (i) immediately upon
Executive’s death or Disability, (ii) the date of termination set forth in a
written notice of termination delivered to Executive by the Company (after
determination by its Board) for any reason (whether for Cause or without Cause),
and (iii) on a date of termination set forth in a written notice of Executive’s
resignation delivered to the Company by Executive (which, in the event of a
resignation by Executive without Good Reason,  shall be no less than 30 days
after the Company’s receipt of such written notice, unless waived by the Company
in writing) (the time between any notice under this clause (iii) and the date of
termination is referred to herein as the “Notice Period”).  If the Executive
elects to terminate his employment hereunder, the Company may in its discretion
elect to require Executive to cause such termination to be effective immediately
by providing Executive written notice of such election and by paying Executive
his normal Base Salary for the remainder of the Notice Period.  Subject to
Section 4(h)(A), Executive’s “Termination Date” shall be Executive’s last day of
work or, if applicable, the last day of the Notice Period.
 
(b)           Termination without Cause or for Good Reason.  If the Executive’s
employment is terminated by the Company without Cause or by the Executive with
Good Reason, then Executive shall be entitled to receive:
 
(i)           an amount equal to Executive’s Base Salary through the Termination
Date, plus continuation of Executive’s Base Salary for a period of 18 months
from and after the Termination Date (the “Severance Period”), in each case
payable ratably over such period in regular installments in accordance with the
Company’s general payroll practices as in effect on the Termination Date;


(ii)          any Performance Bonus amounts pursuant to Section 3(b) (if any)
earned, but not yet paid, to Executive in respect of a fiscal quarter that ended
on or prior to the Termination Date, which amount shall be paid at the same time
and on the same terms it would have been paid pursuant to Section 3(b);
 
(iii)         payment of the Performance Bonus through the end of the calendar
quarter during which the Severance Period ends, which amounts shall be paid at
the same time and on the same terms it would have been paid pursuant to Section
3(b);
 
(iv)         reimbursement of reimbursable expenses incurred on or prior to the
Termination Date in accordance with Section 3(e); and
 
(v)          reimbursement of Executive’s COBRA premiums for continued health
insurance coverage for the Executive and his dependents through the end of the
Severance Period (such reimbursement to be made promptly upon Executive’s
submission of proof of payment by the Executive) or until such earlier date as
Executive is eligible for substantially similar health insurance benefits from a
subsequent employer.

 
3

--------------------------------------------------------------------------------

 


in each case, the payments under (i), (iii) and (v) above shall only continue
beyond 60 days following the termination of employment if and only if Executive
has executed and delivered to the Company a General Release in form and
substance as set forth in Exhibit B attached hereto (the “General Release”)
prior to the 45th day following the termination of his employment and the
General Release has become effective prior to the 60th day following the
termination of his employment.  In addition, the continued payments under (i),
(iii) and (v) above shall continue only so long as Executive has not revoked or
materially breached the provisions of the General Release or materially breached
the provisions of Sections 5(a) and 6 hereof; and Executive shall not be
entitled to any other salary, bonuses, employee benefits or other compensation
after termination of the Employment Period, except as otherwise specifically
provided for under the Company’s employee benefit plans, the Company’s
compensation plans (including the stock option plan and agreement) or as
otherwise required by applicable law.


If the Executive’s employment is terminated due to Executive’s death or
Disability, then Executive or his guardian, administrator, heirs or successors,
as the case may be, shall be entitled to receive:
 
(i)           an amount equal to Executive’s Base Salary through the Termination
Date, payable ratably in accordance with the Company’s general payroll practices
as in effect on the Termination Date;


(ii)          any Performance Bonus amounts pursuant to Section 3(b) (if any)
earned, but not yet paid, to Executive in respect of a fiscal quarter that ended
on or prior to the Termination Date, which amount shall be paid at the same time
and on the same terms it would have been paid pursuant to Section 3(b); and
 
(c)           a portion of the Performance Bonus for the fiscal quarter in which
the termination occurs, calculated based solely on Qualifying Company Revenue
actually recognized during the portion of the fiscal quarter prior to the
Termination Date, which amount shall be paid at the same time and on the same
terms it would have been paid pursuant to Section 3(b); and

(d)         reimbursement of reimbursable expenses incurred on or prior to the
Termination Date in accordance with Section 3(e);


and Executive shall not be entitled to any other salary, bonuses, employee
benefits or other compensation after termination of the Employment Period,
except as otherwise specifically provided for under the Company’s employee
benefit plans or as otherwise required by applicable law.


(e)           Other Termination.  If the Executive’s employment is terminated by
the Company for Cause or by Executive’s resignation without Good Reason, then
Executive shall be entitled to receive only (i) Executive’s Base Salary through
the Termination Date, and (ii) reimbursement of reimbursable expenses incurred
on or prior to the Termination Date in accordance with Section 3(e), and
Executive shall not be entitled to any other salary, bonuses, benefits or other
compensation after termination of Executive’s employment, except as otherwise
specifically provide under the Company’s employee benefit plans or as otherwise
required under applicable law.
 
 
4

--------------------------------------------------------------------------------

 
 
(f)            Limitation on Post-Termination Payments.    Notwithstanding
anything herein to the contrary, in the event the Performance Bonus amounts
payable to Executive after the Termination Date would otherwise cause the
Company’s EBITDA on a rolling four-quarter basis after accrual of such amounts
to be negative, payment of the portion of the Performance Bonus amounts that
would cause such EBITDA to be negative will be extended until the first quarter
when such four-quarter EBITDA would not be negative; provided, however, that any
payments delayed hereunder shall accrue interest at the Prime Rate as published
by Bank of America compounded quarterly and the applicable interest payments
shall be paid at the same time as the principal amount is paid.  Once the
Company’s EBITDA on a rolling four-quarter basis exceeds $5 million, this
limitation will lapse and no longer apply.
 
(g)           No Obligation to Mitigate.  The Executive shall have no obligation
to mitigate the post-Terminate Date payments and benefits under this Agreement
and such payments and benefits under this Agreement (except for reimbursement of
COBRA premiums as set forth above) shall not be reduced or limited by any
amounts received from a subsequent employer, as a common law employee or
otherwise.


(h)           Section 409A.
 
(A)           Separation from Service; Agreement to Comply with 409A. To the
extent necessary to comply with Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), for purposes of determining Executive’s
entitlement to payments or benefits required to be paid under this Agreement on
account of a termination of Executive’s employment, “termination of employment”
and variations thereof shall mean Executive’s “separation from service” from the
Company within the meaning of Section 409A(a)(2)(A)(i) of the Code and the
default rules of Treasury Regulations Section 1.409A-1(h) promulgated
thereunder, and the “Termination Date” shall be the date of Executive’s
separation from service.  This Agreement is intended to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and the parties hereby agree to amend this agreement as and
when necessary or desirable to conform to or otherwise properly reflect any
guidance issued under Section 409A after the date hereof without violating
Section 409A.  In case any one or more provisions of this Agreement fails to
comply with the provisions of Section 409A, the remaining provisions of this
Agreement shall remain in effect, and this Agreement shall be administered and
applied as if the non-complying provisions were not part of this Agreement.  The
parties in that event shall endeavor to agree upon a reasonable substitute for
the non-complying provisions, to the extent that a substituted provision would
not cause this agreement to fail to comply with Section 409A, and, upon so
agreeing, shall incorporate such substituted provisions into this
Agreement.  Each payment made under this Agreement shall be designated as a
“separate payment” within the meaning of Section 409A. All reimbursements and
in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A to the extent that such
reimbursements or in-kind benefits are subject to Section 409A.  All
reimbursements for expenses paid pursuant hereto that constitute taxable income
to Executive shall in no event be paid later than the end of the calendar year
next following the calendar year in which Executive incurs such expense or pays
such related tax.  Unless otherwise permitted by Section 409A, the right to
reimbursement or in-kind benefits under this Agreement shall not be subject to
liquidation or exchange for another benefit and the amount of expenses eligible
for reimbursement, or in-kind benefits, provided during any taxable year shall
not affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, respectively, in any other taxable year.
 
(B)           Delay of Severance if a Specified Employee. Notwithstanding
anything to the contrary in this Agreement, if the Executive is a “specified
employee” of the Company within the meaning of Section 409A of the Code on the
date of Executive’s separation from service (as determined by the Company), if
and to the extent that the payments or benefits required to be paid under this
Agreement on account of Executive’s separation from service constitute deferred
compensation within the meaning of Section 409A of the Code, no such payments or
benefits shall be payable to Executive before the date that is six (6) months
after the date of Executive’s separation from service (the “Six Month Date”).
Instead, all such amounts shall be accumulated and paid in a single lump sum to
Executive on the first payroll date after the Six Month Date. All payments or
benefits otherwise required to be paid on or after the Six Month Date shall not
be affected by this Section 4(h)(B) and shall be paid in accordance with the
payment schedule applicable to such payment or benefit under this Agreement.  It
is intended that all payments or benefits provided under this Agreement satisfy,
to the greatest extent possible, the exemptions from the application of
Section 409A of the Code provided under Treasury Regulations Sections
1.409A-1(b)(4) (short-term deferral) or 1.409A-1(b)(9) (certain separation pay
plans). This Section 4(h)(B) is intended to comply with the requirements of
Section 409A(a)(2)(B)(i) of the Code and shall be interpreted consistently
therewith.
 
 
5

--------------------------------------------------------------------------------

 
 
5.           Nondisclosure and Nonuse of Proprietary Information; Ownership of
Intellectual Property.
 
(a)           Protection of Proprietary Information.  Executive acknowledges
that the continued success of the Company and its Subsidiaries and Affiliates
depends upon the use and protection of a large body of Proprietary
Information.  Executive agrees that he shall not disclose or use at any time,
either during his or her employment with the Company or thereafter, any
Proprietary Information of which Executive is or becomes aware, whether or not
such information is developed by Executive, except to the extent that such
disclosure or use is directly related to and required by Executive’s performance
of duties assigned to Executive by the Board, the Chief Executive Officer or
otherwise under this Agreement.  Executive shall take all reasonable and
appropriate steps to safeguard Proprietary Information and to protect it against
disclosure, misuse, espionage, loss and theft.  The foregoing shall not,
however, prohibit disclosure by Executive of Proprietary Information that has
been published in a form generally available to the public prior to the date
Executive proposes to disclose such information.  Information shall not be
deemed to have been published merely because individual portions of the
information have been separately published, but only if all material features
comprising such information have been published in combination.  Executive
agrees to deliver as soon as practicable to the Company at the termination of
his employment, or at any other time the Company may request in writing, all
copies and embodiments, in whatever form, of memoranda, notes, plans, records,
reports and other documents (and copies thereof), relating to the business of
the Company or its Subsidiaries or Affiliates (including, without limitation,
all Proprietary Information or Intellectual Property) that he may then possess
or have under his control.
 
(b)           Intellectual Property, Inventions and Patents.  In the event that
Executive during the term of his employment by the Company generates, authors,
conceives, develops, acquires, makes, reduces to practice or contributes to any
discovery, formula, Trade Secret, invention, innovation, improvement,
development, method of doing business, process, program, design, analysis,
drawing, report, data, software, firmware, logo, device, method, product or any
similar or related information, any copyrightable work or any Proprietary
Information, in each case, that is related to the Company’s primary business and
developed using primarily Company resources (collectively, “Intellectual
Property”), Executive acknowledges that such Intellectual Property is and shall
be the exclusive property of the Company or one of its Subsidiaries.  Any
copyrightable work prepared in whole or in part by Executive shall to be deemed
“a work made for hire” to the maximum extent permitted under Section 201(b) of
the 1976 Copyright Act as amended, and the Company or one of its Subsidiaries
shall own all of the rights comprised in the copyright therein.  Without
limiting the foregoing, Executive hereby assigns his or her entire right, title
and interest in and to all Intellectual Property to the Company and its
Subsidiaries.  During and after the term of Executive’s employment with the
Company, Executive shall promptly and fully disclose all Intellectual Property
to the Company and shall cooperate with the Company and its Subsidiaries to
establish, confirm and protect the Company’s and its Subsidiaries’ interests in
and rights and title to such Intellectual Property (including, without
limitation, providing reasonable assistance in securing patent protection and
copyright registrations and executing all documents as reasonably requested by
the Company, whether such requests occur prior to or after termination of
Executive’s employment with the Company).
 
6.           Non-Competition and Non-Solicitation.  Executive acknowledges that
in the course of Executive’s employment with the Company and its Subsidiaries
Executive has, and will continue to, become familiar with the Company’s and its
Subsidiaries’ trade secrets and with other Proprietary Information concerning
the Company and its Subsidiaries and that Executive’s services have been and
will be of special, unique and extraordinary value to the Company and its
Subsidiaries.  Therefore, in further consideration of the compensation to be
paid to Executive hereunder, Executive agrees that, without limiting any other
obligation pursuant to this Agreement:
 
(a)           Non-Compete.  At all times during Executive’s employment and for a
period thereafter of twelve months (the “Protection Period”), Executive shall
not directly or indirectly, either for Executive or for any other Person, own
any interest in, manage, control, participate in, consult with, render services
for, or in any other manner engage in any business with any Person (including,
without limitation, any division, group or franchise of a larger organization)
that is primarily engaged in the Business anywhere in North America or in any
other country in which the Company or any of its Subsidiaries engages in the
Business.  For purposes of this Agreement, the term “participate in” shall
include, without limitation, having any direct or indirect interest in any
corporation, partnership, joint venture or other entity, whether as a sole
proprietor, owner, stockholder, partner, joint venture, creditor or otherwise,
or rendering any direct or indirect service or assistance to any individual,
corporation, partnership, joint venture and other business entity (whether as a
director, officer, manager, supervisor, employee, agent, consultant or
otherwise).  For purposes of this Agreement, “Business” means, collectively, the
electronic trading of fixed income securities or any other businesses of the
Company or any of its Subsidiaries as such businesses exist at the Termination
Date.  Nothing herein shall prohibit Executive from owning up to 5% of the
outstanding stock of any class of a corporation that is publicly traded, so long
as Executive has no active participation in the business of such corporation.
 
 
6

--------------------------------------------------------------------------------

 


(b)           Non-Solicitation.  At all times during Executive’s employment and
during the Protection Period, Executive shall not directly or indirectly through
another Person (other than on behalf of the Company and its Subsidiaries)
(i) induce or attempt to induce any employee or officer or independent
contractor of the Company or any of its Subsidiaries to leave the employ of, or
terminate its affiliation with, the Company or such Subsidiary, or in any way
interfere with the relationship between the Company or any of its Subsidiaries
and any such Person, or (ii) induce or attempt to induce any customer, client,
supplier, licensee, referral source or other business relation of the Company or
any of its Subsidiaries to cease doing business with the Company or such
Subsidiary or in any way interfere with the relationship between any such
customer, client, supplier, licensee, referral source or business relation and
the Company or any such Subsidiary (including, without limitation, making any
negative statements or communications concerning the Company or its
Subsidiaries); provided, however, that the foregoing clause (ii) shall not limit
or restrict Executive from soliciting Persons for services that do not directly
compete with the Business.
 
(c)           Non-Disparagement.  Without limiting any other obligation of
Executive or the Company pursuant to this Agreement, each of Executive and the
Company hereby covenants and agrees that, except as may be required by
applicable law, they shall not make any statement, written or verbal, in any
forum or media, or take any other action intended to disparage (i) in the case
of Executive, the Company or its Subsidiaries or Affiliates or any of their
respective past and present investors, officers, directors or employees or their
respective policies, business practices, processes, operations, products or
facilities or (ii) in the case of the Company, Executive, in either case, during
Executive’s employment or any time thereafter.  In addition, the Company shall
cause its Subsidiaries, Affiliates and its and their respective past or present
investors, officers, directors or employees to not make any statement, written
or verbal, in any forum or media, or take any other action intended to disparage
the Executive.
 
(d)           Blue-Pencil; Modification.  If, at the time of enforcement of
Section 5 or this Section 6, a court shall hold that the duration, scope or area
restrictions stated herein are unreasonable under circumstances then existing,
the parties agree that the maximum duration, scope or area reasonable under such
circumstances shall be substituted for the stated duration, scope or area and
that the court shall be allowed to revise the restrictions contained herein to
cover the maximum period, scope and area permitted by law.  Executive
acknowledges that the restrictions contained in Section 5 and this Section 6 are
reasonable and that he has reviewed the provisions of this Agreement with his
legal counsel.
 
(e)           Enforcement.  Because Executive’s services are unique and because
Executive has access to Proprietary Information, the parties hereto agree that,
in the event of the breach or a threatened breach by Executive of any of the
provisions of Section 5 or this Section 6, the Company and its Subsidiaries
would suffer irreparable harm and money damages would be an inadequate remedy
therefor, and in addition and supplementary to other rights and remedies
existing in its favor, the Company or any of its Subsidiaries shall be entitled
to specific performance and/or injunctive or other equitable relief from a court
of competent jurisdiction in order to enforce or prevent any violations of the
provisions hereof (without posting a bond or other security and without proof of
monetary damages or an inadequate remedy at law).  
 
 
7

--------------------------------------------------------------------------------

 
 
(f)           Additional Acknowledgments.  Executive acknowledges that the
provisions of Section 5 and this Section 6 are in consideration of:  (i)
employment with the Company, (ii) the issuance of any options or other
securities by the Company to Executive and (iii) additional good and valuable
consideration as set forth in this Agreement.  In addition, Executive agrees and
acknowledges that the restrictions contained in Section 5 and this Section 6 do
not preclude Executive from earning a livelihood, nor do they unreasonably
impose limitations on Executive’s ability to earn a living.  In addition,
Executive acknowledges (x) that the business of the Company and its Subsidiaries
will be conducted throughout North America and other jurisdictions where the
Company and its Subsidiaries conduct business, (y) notwithstanding the state of
organization or principal office of the Company or any of its Subsidiaries or
facilities, or any of their respective executives or employees (including
Executive), it is expected that the Company and its Subsidiaries will have
business activities and have valuable business relationships within its industry
throughout North America and other jurisdictions where the Company and its
Subsidiaries conduct business, and (z) as part of Executive’s responsibilities,
Executive will be traveling throughout North America and other jurisdictions
where the Company and its Subsidiaries conduct business during Executive’s
employment in furtherance of Employer’s business and its
relationships.  Executive agrees and acknowledges that the potential harm to the
Company and its Subsidiaries of the non-enforcement of any provision of Section
5 and this Section 6 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise.  Executive acknowledges that he or she
has carefully read this Agreement and consulted with legal counsel of
Executive’s choosing regarding its contents, has given careful consideration to
the restraints imposed upon Executive by this Agreement and is in full accord as
to their necessity for the reasonable and proper protection of confidential and
proprietary information of the Company and its Subsidiaries now existing or to
be developed in the future.  Executive expressly acknowledges and agrees that
each and every restraint imposed by this Agreement is reasonable with respect to
subject matter, time period and geographical area.
 
7.           Indemnification.  During the term and thereafter, the Company
agrees to indemnify and hold the Executive and his heirs and representatives
harmless, to the maximum extent permitted by law, against any and all damages,
costs, liabilities, losses and expenses (including reasonable attorneys’ fees)
as a result of any claim or proceeding, or threatened claim or proceeding,
against the Executive that arises out of or relates to his service as an
officer, director or employee, as the case may be, of the Company, or his
service in any such capacity or similar capacity with an affiliate of the
Company or other entity at the request of the Company, both prior to and after
the Effective Date, and to advance to the Executive or his heirs or
representatives such expenses upon written request to the extent permitted by
applicable law.  During the Term and thereafter, the Company also shall provide
the Executive with coverage under its current directors’ and officers’ liability
policy to the same extent as its other senior executives.
 
8.           Survival. Sections 4 through 21, inclusive, shall survive and
continue in full force in accordance with their terms notwithstanding the
expiration or termination of Executive’s employment.
 
 
8

--------------------------------------------------------------------------------

 

9.           Notices.  Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:
 
Notices to Executive:
 
_________________
_________________
_________________

 
Notices to the Company:
 
Bonds.com Group, Inc.
529 5th Avenue
New York, NY  10017
Attn: Chairman of the Board

 
or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party.  Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.
 
10.           Severability.  Whenever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.
 
11.           Complete Agreement.  This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any
way.  For avoidance of doubt and without limiting the foregoing, the Company and
the Executive agree that any and all prior employment agreements, commitments or
arrangements between the Company and the Executive’s are hereby terminated.
 
12.           No Strict Construction.  The language used in this Agreement shall
be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.
 
13.           Counterparts.  This Agreement may be executed in separate
counterparts (including by means of facsimile and electronic transmission in
portable document format (pdf)), each of which is deemed to be an original and
all of which taken together constitute one and the same agreement.
 
 
9

--------------------------------------------------------------------------------

 

14.           Successors and Assigns.  This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors and assigns, except that Executive may not assign
his rights or delegate his duties or obligations hereunder without the prior
written consent of the Company.
 
15.           Choice of Law.  All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of New York, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of New York or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of New York.
 
16.           Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the parties’
right to terminate this Agreement and Executive’s employment at will) shall
affect the validity, binding effect or enforceability of this Agreement or be
deemed to be an implied waiver of any provision of this Agreement.
 
17.           Insurance.  The Company may, at its discretion, apply for and
procure in its own name and for its own benefit life and/or disability insurance
on Executive in any amount or amounts considered advisable.  Executive agrees to
reasonably cooperate in any medical or other examination, supply any information
and execute and deliver any applications or other instruments in writing as may
be reasonably necessary to obtain and constitute such insurance.
 
18.           Tax Withholding.  The Company and its Subsidiaries shall be
entitled to deduct or withhold from any amounts owing from the Company or any of
its Subsidiaries to Executive any federal, state, local or foreign withholding
taxes, excise tax, or employment taxes (“Taxes”) imposed with respect to
Executive’s compensation or other payments from the Company or any of its
Subsidiaries or Executive’s ownership interest in the Company (including,
without limitation, wages, bonuses, dividends, the receipt or exercise of equity
options and/or the receipt or vesting of restricted equity).
 
19.           Consent to Jurisdiction.  EACH OF THE PARTIES IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE STATE AND FEDERAL COURTS HAVING JURISDICTION OVER NEW
YORK, NEW YORK AND THAT SUCH COURTS SHALL BE THE EXCLUSIVE JURISDICTION AND
VENUE FOR THE PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF
THIS AGREEMENT, ANY RELATED AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY.  EACH OF THE PARTIES HERETO FURTHER AGREES THAT SERVICE OF ANY PROCESS,
SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE
ADDRESS SET FORTH ABOVE SHALL BE EFFECTIVE
 
 
10

--------------------------------------------------------------------------------

 

SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO ANY
MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS SECTION 19.  EACH OF
THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE
LAYING OF SUCH COURTS’ JURISDICTION AND VENUE FOR ANY ACTION, SUIT OR PROCEEDING
ARISING OUT OF THIS AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY, AND HEREBY AND THEREBY FURTHER IRREVOCABLY AND
UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT
IN AN INCONVENIENT FORUM.


20.           Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT
FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES, TO THE
MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW, THE RIGHT TO TRIAL BY JURY IN ANY
LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN ANY WAY FROM THIS AGREEMENT OR
THE MATTERS CONTEMPLATED HEREBY.
 
21.           Corporate Opportunity.  Executive shall submit to the Board all
business, commercial and investment opportunities or offers presented to
Executive or of which Executive becomes aware which relate to electronic trading
of fixed income securities (“Corporate Opportunities”).  Unless approved by the
Board or unless the Company opts not to pursue such Corporate Opportunities,
Executive shall not accept or pursue, directly or indirectly, any Corporate
Opportunities on Executive’s own behalf.
 
22.           Executive’s Cooperation.  During Executive’s employment and
thereafter, Executive shall reasonably cooperate with the Company, its
Subsidiaries and their respective Affiliates in any internal investigation, any
administrative, regulatory or judicial investigation or proceeding or any
dispute with a third party as reasonably requested by the Company, any
Subsidiary or any of their respective Affiliates (including, without limitation,
Executive being available to the Company, its Subsidiaries and their respective
Affiliates upon reasonable notice for interviews and factual investigations,
appearing at the Company’s, any Subsidiary’s or any of their respective
Affiliates’ request to give testimony without requiring service of a subpoena or
other legal process, volunteering to the Company, its Subsidiaries and their
respective Affiliates all pertinent information and turning over to the Company,
its Subsidiaries and their respective Affiliates all relevant documents which
are or may come into Executive’s possession, all at times and on schedules that
are reasonably consistent with Executive’s other permitted activities and
commitments).  In the event the Company, any of its Subsidiaries or their
respective Affiliates require Executive’s cooperation in accordance with this
Section 22 following the termination of Executive’s employment, the Company
shall pay Executive a per diem reasonably acceptable to the Executive and
reimburse Executive for all reasonable expenses incurred in connection therewith
(including attorneys fees and disbursements, lodging and meals, upon submission
of receipts).
 
23.           Definitions.  For purposes of this Agreement, the following terms
shall have the meanings set forth below:
 
 
11

--------------------------------------------------------------------------------

 

“Affiliate” means, with respect to the Company and its Subsidiaries, any other
Person controlling, controlled by or under common control with the Company or
any of its Subsidiaries and, in the case of a Person which is a partnership, any
partner of the Person.


“Cause” means with respect to Executive one or more of the following: (i) the
conviction of a felony or plea of nolo contendre or guilty to a felony, (ii)
willful misconduct or gross negligence in connection with Executive’s employment
which is intended to result or does result in a material adverse effect on the
Company or its Subsidiaries, or (iii) any other material breach of this
Agreement to the material detriment of the Company or its Subsidiaries;
provided, however, in order for Cause to exist hereunder under (iii) above the
Company must provide Executive with written notice describing in detail the
event(s) alleged to constitute Cause hereunder and the Executive must fail to
cure such event(s) within 30 days following his receipt of such notice.  It is
agreed and understood that mere underperformance or substandard performance of
the Executive or the Company and its Subsidiaries is not intended to and shall
not provide an independent basis for termination for Cause.
 
“Good Reason” means if Executive resigns from employment with the Company and
its Subsidiaries as a result of one or more of the following actions (in each
case taken without Executive’s written consent): (i) a reduction in Executive’s
Base Salary or an adverse change in the calculation of the Performance Bonus,
(ii) a material diminution of Executive’s title, duties, authorities or
reporting relationships; (iii) the Company changes Executive’s principal place
of business to a location greater than 50 miles outside New York County, New
York; (iv) the assignment to Executive of any duties inconsistent with his
position as President of the Company in any material adverse respect; or (v) any
other material breach by the Company (or its successors) of this Agreement or
any other written agreement to which the Company and the Executive are parties;
provided that, none of the events described in clauses (i) through (v) above
shall constitute Good Reason unless the Executive shall have notified the
Company in writing describing the event(s) which constitute(s) Good Reason and
the Company and/or its Subsidiaries shall have failed to cure such events within
30 days after the Company’s receipt of such written notice.
 
“Qualifying Company Revenue” means an amount equal to (a) the Company’s revenue
net of clearing charges recognized during an applicable fiscal period from the
operations of all lines of business directly supervised by the Executive, minus
(b) non-cash revenue items otherwise included in such revenue.  Qualifying
Company Revenue shall be determined in accordance with GAAP consistently applied
in the manner applied by the Company in preparation of its audited financial
statements, on a consolidated basis.

“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Proprietary Information” means all information of a confidential or proprietary
nature (whether or not specifically labeled or identified as “confidential” and
now existing or to be developed in the future), in any form or medium, that
relates to or results from the business, historical or projected financial
results, products, services or research or development of the Company or any of
its Subsidiaries or Affiliates or their respective suppliers, distributors,
customers, independent contractors or other business relations.  Proprietary
Information will be interpreted as broadly as possible to include all
information of any sort (whether merely remembered or embodied in a tangible or
intangible form) that is (I) related to the Company’s or its Subsidiaries’ or
Affiliates’
 
 
12

--------------------------------------------------------------------------------

 

(including their predecessors’ prior to being acquired by the Company) current
or potential business and (II) is not generally or publicly known.  Proprietary
Information includes, but is not limited to, the following: (i) internal
business information (including historical and projected financial information
and budgets and information relating to strategic and staffing plans and
practices, including plans regarding planned and potential sales, financial and
business plans, training, marketing, promotional and sales plans and practices,
cost, rate and pricing structures and prices and terms, risk management
practices, negotiation strategies and practices, accounting and business
methods, acquisition opportunities, development, transition and transformation
plans, locations of sales representatives, customer service, integration
processes and requirements and costs of providing service, support and
equipment); (ii) identities of, individual requirements of, specific contractual
arrangements with, and information about, the Company’s or any of its
Subsidiaries’ current, former or prospective employees (including personnel
files and other information), suppliers, distributors, customers, independent
contractors or other business relations and their confidential information;
(iii) Trade Secrets, technology, know-how, compilations of data and analyses,
techniques, systems, formulae, research, records, reports, manuals, flow charts,
documentation, models, data and data bases relating thereto; (iv) computer
software, including operating systems, applications and program listings;
(v) inventions, innovations, ideas, devices, improvements, developments,
methods, processes, designs, analyses, drawings, photographs, reports and all
similar or related information (whether or not patentable and whether or not
reduced to practice); (vi) copyrightable works, (vii) intellectual property of
every kind and description, and (viii) all similar and related information in
whatever form.
 
“Subsidiary” or “Subsidiaries” means any Person of which (i) if a corporation, a
majority of the total voting power of shares of stock entitled (without regard
to the occurrence of any contingency) to vote in the election of directors,
managers, or trustees thereof is at the time owned or controlled, directly or
indirectly, by the Company or one or more of the other Subsidiaries of the
Company or a combination thereof or (ii) if a limited liability company,
partnership, association or other business entity (other than a corporation), a
majority of partnership or other similar ownership interest thereof is at the
time owned or controlled, directly or indirectly, by the Company or one or more
Subsidiaries of the Company or a combination thereof and for this purpose a
Person or Persons owns a majority ownership interest in such a business entity
(other than a corporation) if such Person or Persons shall be allocated a
majority of such business entity’s gains or losses or shall be or control any
managing director or general partner of such business entity (other than a
corporation).  For the purposes hereof, the term Subsidiary shall include all
Subsidiaries of such Subsidiary.
 
“Trade Secrets” means the Company’s and its Subsidiaries’ trade secrets and
other Proprietary Information (as defined above) that the Company and/or its
Subsidiaries has made reasonable efforts to keep confidential and that derive
independent economic value, actual or potential, from not being generally known
to the public or to other persons who can obtain economic value from its
disclosure or use.
 
24.          Effectiveness of Agreement.  Executive’s employment under this
Agreement shall become effective on the Effective Date.
 
 
*    *    *    *    *
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first written above.
 

   
BONDS.COM GROUP, INC.
         
By:
/s/       
Name:
Michael O. Sanderson
   
Title:
Chief Executive Officer



 

    /s/ GEORGE O’KREPKIE    
GEORGE O’KREPKIE

 
 
14

--------------------------------------------------------------------------------

 


Exhibit B


Form of Release


GENERAL RELEASE


I, George O’Krepkie, in  consideration of and subject to the performance by
Bonds.com Group, Inc., a Delaware corporation (together with its subsidiaries
and affiliates, the “Company”), of its obligations under the Employment
Agreement, dated as of December ___, 2010 (the “Agreement”), do hereby release
and forever discharge as of the date hereof the Company and its affiliates and
all present and former directors, officers, shareholders, partners, members,
managers, agents, attorneys, representatives, employees, successors and assigns
of the Company and its affiliates (collectively, the “Released Parties”) to the
extent provided below.


1.           I understand that any payments or benefits paid or granted to me
under Section 4 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in Section 4 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release.


2.           Except as provided in paragraphs 4 and 7 below and except for the
provisions of the Agreement which expressly survive the termination of my
employment with the Company, I knowingly and voluntarily (for myself, my heirs,
executors, administrators and assigns) release and forever discharge the Company
and the other Released Parties from any and all claims, suits, controversies,
actions, causes of action, cross-claims, counter-claims, demands, debts,
compensatory damages, liquidated damages, punitive or exemplary damages, other
damages, claims for costs and attorneys’ fees, or liabilities of any nature
whatsoever in law and in equity, both past and present (through the date this
General Release becomes effective and enforceable) and whether known or unknown,
suspected, or claimed against the Company or any of the Released Parties which
I, my spouse, or any of my heirs, executors, administrators or assigns, may
have, which arise out of or are connected with my employment with, or my
separation or termination from, the Company (including, but not limited to, any
allegation, claim or violation, arising under: Title VII of the Civil Rights Act
of 1964, as amended; the Civil Rights Act of 1991; the Age Discrimination in
Employment Act of 1967, as amended (including the Older Workers Benefit
Protection Act); the Equal Pay Act of 1963, as amended; the Americans with
Disabilities Act of 1990; the Family and Medical Leave Act of 1993; the Worker
Adjustment Retraining and Notification Act; the Employee Retirement Income
Security Act of 1974; any applicable Executive Order Programs; the Fair Labor
Standards Act; or their state or local counterparts; or under any other federal,
state or local civil or human rights law, or under any other local, state, or
federal law, regulation or ordinance; or under any public policy, contract or
tort, or under common law; or arising under any policies, practices or
procedures of the Company; or any claim for wrongful discharge, breach of
contract, infliction of emotional distress, defamation; or any claim for costs,
fees, or other expenses, including attorneys’ fees incurred in these matters)
(all of the foregoing collectively referred to herein as the “Claims”).

 
 

--------------------------------------------------------------------------------

 

3.           I represent that I have made no assignment or transfer of any
right, claim, demand, cause of action, or other matter covered by paragraph 2
above.


4.           I agree that this General Release does not waive or release any
rights or claims that I may have under the Age Discrimination in Employment Act
of 1967 which arise after the date I execute this General Release.  I
acknowledge and agree that my separation from employment with the Company in
compliance with the terms of the Agreement shall not serve as the basis for any
claim or action (including, without limitation, any claim under the Age
Discrimination in Employment Act of 1967).
 
5.           I agree that neither this General Release, nor the furnishing of
the consideration for this General Release, shall be deemed or construed at any
time to be an admission by the Company, any Released Party or myself of any
improper or unlawful conduct.
 
6.           I represent that I am not aware of any claim by me other than the
claims that are released by this Agreement.  I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.  Nevertheless, I hereby waive any right, claim or
cause of action that might arise as a result of such different or additional
claims or facts.


7.           Notwithstanding anything in this General Release to the contrary,
this General Release shall not release or discharge any rights or claims arising
out of (a) any breach by the Company of the Agreement after the date hereof, (b)
any rights Executive has to be indemnified for any actions arising out of or
relating to Executive’s service as an officer, director or employee of the
Company, (c) any post-employment rights or benefits Executive may have under
compensation plans, programs or arrangements in which Executive participates,
including, but not limited to, those under the Option Agreement (as defined in
the Agreement) and any option plan of the Company, but excluding any severance
plan, (d) any post-employment rights or benefits Executive may have under any
“employee benefit plan” (as defined in Section 3(3) of ERISA), other than a
severance plan, (e) any rights Executive has a shareholder of the Company, (f)
COBRA and similar state law rights, and (g) reimbursement for reimbursable
business expenses in accordance with the Agreement and (h) amounts owed to
Executive as a result of any underpayment of his salary or Performance Bonus
prior to the date hereof which constitute Executive’s stated basis (in writing)
basis for a termination for Good Reason pursuant to Section 4(b).
 
 
 

--------------------------------------------------------------------------------

 


8.           Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.


BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:


(a)           I HAVE READ IT CAREFULLY;


(b)           I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP
IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE
DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH
DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974, AS AMENDED;


(c)           I VOLUNTARILY CONSENT TO EVERYTHING IN IT;


(d)           I AM ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I
HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO
SO OF MY OWN VOLITION;


(e)           I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON DECEMBER __, 2010, TO CONSIDER IT AND
THE CHANGES MADE SINCE THE DECEMBER __, 2010 VERSION OF THIS RELEASE ARE NOT
MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;


(f)           I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;


(g)           I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND
WITH THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND


(h)           I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

 
 

--------------------------------------------------------------------------------

 


DATE:  _________________
           
GEORGE O’KREPKIE